REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.  10,537,356 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 21, none of the prior art of record, alone or in combination, discloses a blade housing assembly, the blade housing assembly comprising, inter alia: an annular blade housing including an upper end and an axially spaced apart lower end and an inner wall and a radially spaced apart outer wall; and a blade receiving body, the annular blade housing centered about an axially extending center line, the blade receiving body including a blade channel extending axially upwardly from a lower surface of the blade receiving body, the blade channel including a first wall, a radially spaced apart second wall closer to the axially extending center line, and a bridging surface between the first and second walls, the first wall including a bearing surface, and wherein the annular blade housing includes a shield extending radially inwardly from the blade receiving body, the shield including an inner wall defining a tissue directing surface, the tissue directing surface including a first tissue guide surface extending upwardly from a lower end of the shield, and the first tissue guide surface extending substantially parallel to the axially extending center line of the annular blade housing.
With respect to base claim 30, none of the prior art of record, alone or in combination, discloses a blade housing assembly, the blade housing assembly comprising, inter alia: an annular blade housing including an upper end and an axially spaced apart lower end and an inner wall and a radially spaced apart outer wall, and a shield extending radially inwardly from a blade receiving body, the annular blade housing centered about an axially extending center line, the blade receiving body including a blade receiving channel extending axially upwardly from a lower surface of the blade receiving body, the blade receiving channel including a first wall, a radially spaced apart second wall closer to the axially extending center line of the blade housing, and a bridging portion between the first and second walls; wherein the shield includes an inner wall defining a tissue directing surface, the tissue directing surface including a first tissue guide surface extending upwardly from a lower end of the shield, the first tissue guide surface extending substantially parallel to the axially extending center line of the annular blade housing.
With respect to base claim 36, none of the prior art of record, alone or in combination, discloses a power operated dermatome comprising, inter alia: an annular rotary knife blade supported for rotation about a central axis of rotation by a blade housing assembly; and the blade housing assembly including: an annular blade housing including an upper end and an axially spaced apart lower end and an inner wall and a radially spaced apart outer wall, the annular blade housing centered about an axially extending center line, the blade housing including a circumferentially extending skin deflector portion including a blade receiving body and a shield extending radially inwardly from the blade receiving body, the blade receiving body including a blade receiving channel extending axially upwardly from a lower surface of the blade receiving body and radially spaced from the inner and outer walls of the annular
blade housing, the blade receiving channel including a first wall, a radially spaced apart second wall closer to the axially extending center line of the blade housing, and a bridging surface between the first and second walls; wherein the shield includes an inner wall defining a tissue directing surface, the tissue directing surface including a first tissue guide surface extending upwardly from a lower end of the shield, the first tissue guide surface extending substantially parallel to the axially extending center line of the annular blade housing.
	For comparison to the present invention, prior-art reference Whited et al. (U.S. Pat. No. 9,623,577), for example, discloses a blade housing assembly, the blade housing assembly comprising, inter alia: an annular blade housing including an upper end and an axially spaced apart lower end and an inner wall and a radially spaced apart outer wall, the annular blade housing centered about an axially extending center line.  However, Whited et al. do not disclose that the assembly comprises a blade receiving body including a blade channel extending axially upwardly from a lower surface of the blade receiving body, nor do Whited et al. disclose a shield comprising a tissue directing surface including a first tissue guide surface extending upwardly from a lower end of the shield and substantially parallel to the axially extending center line of the annular blade housing.
	Also, the abovementioned terminal disclaimer overcomes the nonstatutory double patenting rejection set forth in the Office action of April 15, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771